 


109 HR 1532 IH: Collegiate Housing and Infrastructure Act of 2005
U.S. House of Representatives
2005-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1532 
IN THE HOUSE OF REPRESENTATIVES 
 
April 8, 2005 
Mr. Ryan of Wisconsin (for himself and Mr. Cardin) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for collegiate housing and infrastructure grants. 
 
 
1.Short titleThis Act may be cited as the Collegiate Housing and Infrastructure Act of 2005. 
2.Charitable organizations permitted to make collegiate housing and infrastructure grants 
(a)In generalSection 501 of the Internal Revenue Code of 1986 (relating to exemption from tax on corporations, certain trusts, etc.) is amended by redesignating subsection (p) as subsection (q) and by inserting after subsection (o) the following new subsection: 
 
(p)Treatment of organizations making collegiate housing and infrastructure improvement grants 
(1)In generalFor purposes of subsection (c)(3) and sections 170(c)(2)(B), 2055(a), and 2522(a)(2), an organization shall not fail to be treated as organized and operated exclusively for charitable or educational purposes solely because such organization makes collegiate housing and infrastructure grants to an organization described in subsection (c)(7), so long as, at the time of each such grant, substantially all of the active members of the recipient organization are full-time students at the college or university with which such recipient organization is associated. 
(2)Housing and infrastructure grantsFor purposes of paragraph (1), collegiate housing and infrastructure grants are grants to provide, improve, operate, or maintain collegiate housing that may involve more than incidental social, recreational, or private purposes, so long as such grants are for purposes (including provision for students of sleeping quarters, dining areas, study areas, libraries, instructional areas, fire and other safety improvements, computers and peripheral equipment, computer wiring, dedicated social or recreational areas, physical fitness facilities or equipment, laundry facilities, and telephone service) that would be permissible for a college or university described in subsection (c)(3). 
(3)Grants to certain organizations holding title to property, etcFor purposes of this subsection, a grant to an organization described in subsection (c)(2) or (c)(7) holding title to property for the benefit of an organization described in subsection (c)(7) shall be considered a grant to the organization described in subsection (c)(7) for whose benefit such property is held.. 
(b)Effective dateThe amendment made by this section shall apply to grants made in taxable years ending after the date of the enactment of this Act. 
 
